Graffeo, J. (dissenting).
I respectfully dissent because the majority’s rationale conflicts with the rule established in People v Hidalgo (91 NY2d 733 [1998]) and there is no compelling justification for eroding that precedent.
The majority’s rationale is especially troubling since the plea colloquy in Hidalgo was similar to the colloquy in the case now *930before us. The defendant in Hidalgo was informed about the possible sentencing options under her plea agreement since no specific sentencing promise was made and she also waived the right to appeal her “conviction” (id. at 735):
“the court: I understand as part of this plea arrangement you are giving up your right to appeal this conviction-, is that correct? . . .
“defendant hidalgo: Yes.
“the court: Do you understand that means you cannot come back to this Court or to any court to set aside this conviction once I accept the plea? . . .
“defendant hidalgo: Yes.
“the court: Have you discussed that with your attorney? . . .
“defendant hidalgo: Yes” (emphasis added).
Although we acknowledged that Hidalgo “did not explicitly waive her right to challenge her sentence during the plea colloquy” (id. at 737), we unanimously concluded that the “general unrestricted waiver encompassed her right to challenge her sentence as harsh and excessive,” despite the fact that she “did not know her specific sentence at the time of the waiver” and entry of a guilty plea (id.).
When defendant in this case pleaded guilty under an agreement that avoided a term of incarceration, she was similarly unaware of the particular sentence that would be imposed in the event that she failed to adhere to the terms of the plea bargain. Like Hidalgo, defendant expressly waived her right to appeal the “conviction,” without reference to the sentence—a colloquy functionally identical to the colloquy in Hidalgo-.
“the court: As a condition of this plea, the DA is requiring that you waive your right to appeal your conviction in this case. Have you had an opportunity to discuss this with your attorney?
“the defendant: Yes.
“the court: Do you understand that this case will be over and that it will go no further?
“the defendant: Yes.
*931“the court: Having this in mind, are you voluntarily waiving your right to appeal your conviction in this case?
“the defendant: Yes” (emphasis added).
Because defendant’s waiver of the right to appeal the “conviction” is indistinguishable from Hidalgo—more precisely, in both cases “[t]here was no mention of [the] defendant not being able to appeal the harshness of her sentence” (majority mem at 928)—pursuant to the rule set forth in Hidalgo, defendant’s waiver should be viewed as including her right to challenge the sentence as excessive. The Appellate Division therefore properly declined to consider the merits of defendant’s argument.
The only practical difference between this case and Hidalgo is that Hidalgo did not violate her plea bargain, but that fact played no part in the rationale we adopted. As a result of the majority’s attempt to reach a different result, the outcome is that appellate review of an excessive sentence claim will be barred if a defendant abides by the terms of a plea agreement but appellate review will be permitted if the defendant, like Maracle, breached the plea bargain. Why should a non-compliant defendant be rewarded because she did not adhere to the terms of the agreement while a defendant who complies with the terms of a conditional plea will be foreclosed from further judicial review of the sentence imposed?*
There is no reasoned basis for the majority to circumvent Hidalgo—it clearly held that a reference to “conviction” includes the sentence. That probably explains why defendant has not raised the argument that the majority adopts. I believe that stare decisis is an important principle premised on the rule of law (see e.g. People v Taylor, 9 NY3d 129, 148 [2007]; People v Bing, 76 NY2d 331, 338 [1990]; People v Hobson, 39 NY2d 479, 488 [1976]) and that altering this established precedent may be fraught with unanticipated consequences.
Indeed, undermining the validity of these waivers could have ramifications beyond the scope of this particular case. For years, judges accepting guilty pleas have justifiably relied on Hidalgo’s *932unequivocal declaration that a waiver of appeal from a “conviction” encompasses a challenge to the harshness of a sentence that the defendant was informed about before consenting to the waiver. Consequently, waivers that refer to the “conviction” alone are most likely common. Courts considering such waivers will now have to decide whether Hidalgo or Maracle controls in each situation and the unfortunate result will be inconsistent decisions in the trial and intermediate appellate courts.
Defendant’s knowing, voluntary and intelligent waiver of her right to challenge the sentence as excessive does not mean that she is bereft of any potential remedy. In light of the facts of this case, nothing prevents her from filing a motion under article 440 of the Criminal Procedure Law to challenge the effectiveness of her legal representation in connection with the guilty plea or the sentencing proceeding based on the status of her financial resources, her family’s situation at the time of the plea or her plans to acquire the necessary restitution funds, none of which are revealed in the present record (see e.g. People v Gravino, 14 NY3d 546, 558 [2010]). Although the record before us does not indicate that counsel provided less than meaningful representation, an article 440 motion would provide defendant an opportunity to show that it was impossible for her to comply with the restitution condition of the plea agreement, that her attorney knew or should have known about her inability to pay and that it was unreasonable for the lawyer to recommend acceptance of the plea bargain.
For all of these reasons, I would affirm the order of the Appellate Division enforcing the appellate waiver.
Chief Judge Lippman and Judges Ciparick, Smith, Pigott and Jones concur in memorandum; Judge Graffeo dissents and votes to affirm in a separate opinion in which Judge Read concurs.
Orders reversed, etc.

 People v Johnson (14 NY3d 483 [2010]), cited by the majority, is not analogous to this case. The waiver of appeal in Johnson was elicited in exchange for a promise of youthful offender treatment. We held that the court’s withdrawal of the promise nullified the waiver as a simple matter of quid pro quo (see id. at 487). Here, in stark contrast, the court strictly abided by the terms of the plea agreement and did not contradict any condition attached to the appellate waiver.